Mr. Justice Woods
delivering the opinion of the court reversing the judgment of the circuit court, and remanding the cause with directions to proceed in conformity with the opinion.
Where a testator devises and bequeaths all the property of which he should die seized to his wife,’ with full power to dispose of th'e same so long as she shall remain a widow, upon the express condition “ that if she shall marry again, then it is my will that all of the estate herein bequeathed, or whatever may remain, shall go to my surviving children, share and share alike:” held, *351that the widow took a life estate, subject to bo divested upon her ceasing to be a widow, with power to convey the life estate only.
Cases cited in the opinion: Bradly v. Wescott, 13 Ves. Jr. 445; Smith v. Bell, 6 Pet. 68; Boyd v. Strahan, 36 Ill. 355; Clarke v. Boorman, 18 Wall. 493; Green v. Hewitt, 12 Cent. Law J. 58; Brant v. Virginia Coal & Iron Co. 93 U. S. 326.